LEVY, Justice,
dissenting.
I would sustain the appellant’s points of error three and four, complaining that the prosecutor unnecessarily and improperly propounded a question implying that appellant had been incarcerated in the federal correctional facility for drug addicts in Corona, California.
The following excerpt is from the cross-examination of appellant by the prosecutor:
Q: You lived in Corona for three years; is that correct?
A: Yes, sir.
Q: Is that where the Federal Correctional Facility is for drug addicts in California? (Emphasis supplied.)
*313[APPELLANT’S COUNSEL:] Your Hon- or, I ana going to object. That is irrelevant.
[THE COURT:] That will be sustained.
[APPELLANT’S COUNSEL:] Your Hon- or, I am going to ask the Court to instruct the jury to disregard it.
[THE COURT:] No.
[APPELLANT’S COUNSEL:] Your Hon- or, at this time I ask the Court to rule for a mistrial in this case.
[THE COURT:] It will be denied.
Although, as the majority admits, the question was “clearly irrelevant,” the trial court refused to instruct the jury to disregard it, thereby leaving before the jury the suggestion that, even though the subject was inadmissible, appellant might also be a narcotics addict recently released from a federal prison, or at least have some connections with a federal institution for drug addicts.
In my view, this' amounts to a deliberate and bad faith injection of matter by the prosecutor of such character as to suggest the impossibility of withdrawing the impression produced on the jurors minds. See Henderson v. State, 617 S.W.2d 697 (Tex.Crim.App.1981); Fentis v. State, 528 S.W.2d 590 (Tex.Crim.App.1975); Boyde v. State, 513 S.W.2d 588 (Tex.Crim.App.1974); Sensabaugh v. State, 426 S.W.2d 224 (Tex.Crim.App.1968). The question, in fact, is so irrelevant and prejudicial that it seems calculated to deny the accused a fair and impartial trial upon the merits of the case alone. See Mounts v. State, 148 Tex.Crim.R. 149, 185 S.W.2d 731 (1945).
Because the trial court refused to render the question harmless by instructing the jury to disregard it, Brown v. State, 692 S.W.2d 497 (Tex.Crim.App.1985), I think that reversal is justified to reaffirm the critical importance of convicting the accused only upon the evidence presented, without attempting to inflame or prejudice the minds of the jurors. Boyde v. State, 513 S.W.2d at 591, 593; Stein v. State, 492 S.W.2d 548, 551 (Tex.Crim.App.1973).
As to the harmfulness of the question, the correct inquiry is “whether, assuming that the damaging potential of the cross-examination were fully realized, a reviewing court might nonetheless say that the error was harmless beyond a reasonable doubt.” Delaware v. Van Arsdall, — U.S. -, 106 S.Ct. 1431, 1438, 89 L.Ed.2d 674 (1986).
I cannot say that the error was harmless beyond a reasonable doubt, particularly in the punishment phase of the trial, and would therefore reverse the judgment of the trial court.